Exhibit 77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate Aggregate Principal Amt of Offering Purchase Price Shares Purchased % of Issue Purchased % of Commission, spread or profit* Offering Circular Available (Yes/No) Date Offering Commenced ING High Yield Bond Fund Teekay Corp 01/15/10 Chase Securities ING Bank NV 0.041% 1.736% Yes 01/15/10 ING High Yield Bond Fund Linn Energy LLC/Fin. Corp. 03/30/10 Royal Bank of Canada ING Bank NV 0.012% 512 bp Yes 03/30/10 *Each sub-adviser has certified that the commission, spread or profit received by the principal underwrtiers in connection with the each purchase above was reasonable and fair compared to the commission, spread or profit received by other such persons in connection with the underwriting of similar securities being sold during a comparable period of time.
